UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-28806 Ever-Glory International Group Inc. (Exact name of registrant as specified in its charter) Florida 65-0420146 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ever-Glory Commercial Center, 509 Chengxin Road, Jiangning Development Zone, Nanjing, Jiangsu Province, People’s Republic of China (Address of principal executive offices) (8625) 5209-6875 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of May 12, 2011,14,755,494 shares of the Company’s common stock, $0.001 par value, were issued and outstanding. EVER-GLORY INTERNATIONAL GROUP, INC. FORM10-Q INDEX Page Number SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 3 PART I. FINANCIAL INFORMATION 4 Item 1. Financial Statements 4 Condensed Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 4 Condensed Consolidated Statements of Income and Comprehensive Income for the Three Months Ended March 31, 2011 and 2010 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 (unaudited) 6 Notes to the CondensedConsolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. (Removed and Reserved) 25 Item 5. Other Information 25 Item 6. Exhibits 25 SIGNATURES 26 2 Note Regarding Forward-Looking Statements Statements contained in this Quarterly Report on Form 10-Q, which are not historical facts, are forward-looking statements, as the term is defined in the Private Securities Litigation Reform Act of 1995. Such forward-looking statements, whether expressed or implied, are subject to risks and uncertainties which can cause actual results to differ materially from those currently anticipated, due to a number of factors, which include, but are not limited to: · Competition within our industry; · Seasonality of our sales; · Success of our investments in new product development · Our plans to open new retail stores; · Success of our acquired businesses; · Our relationships with our major customers; · The popularity of our products; · Relationships with suppliers and cost of supplies; · Financial and economic conditions in Asia, Japan, Europe and the U.S.; · Anticipated effective tax rates in future years; · Regulatory requirements affecting our business; · Currency exchange rate fluctuations; · Our future financing needs; and · Our ability to attract additional investment capital on attractive terms. Forward-looking statements also include the assumptions underlying or relating to any of the foregoing or other such statements. When used in this report, the words “may,” “will,” “should,” “could,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “continue,” and similar expressions are generally intended to identify forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s opinions only as of the date hereof. We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements. Readers should carefully review the factors described in the Sectionentitled “Risk Factors”on Form 10-Kand other documents we file from time to time with the Securities and Exchange Commission (‘SEC’). 3 PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements EVER-GLORY INTERNATIONAL GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2011 (UNAUDITED) AND DECEMBER 31, 2010 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventories Value added tax receivable Other receivables and prepaid expenses Advances on inventory purchases Amounts due from related party Total Current Assets LAND USE RIGHT, NET PROPERTY AND EQUIPMENT, NET TOTAL ASSETS $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES Bank loans $ $ Loans from related party Accounts payable Accounts payable and other payables - related parties Other payables and accrued liabilities Value added and other taxes payable Income tax payable Deferred tax liabilities Total Current Liabilities LONG-TERM LIABILITIES Derivative liability Total Long-term Liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES EQUITY Stockholders' equity of the Company: Preferred stock ($.001 par value, authorized 5,000,000 shares, no shares issued and outstanding) - - Common stock ($.001 par value, authorized 50,000,000 shares, 14,755,494 and 14,750,783 shares issued and outstanding as of March 31, 2011 and December 31, 2010, respectively) Additional paid-in capital Retained earnings Statutory reserve Accumulated other comprehensive income Total Stockholders' Equity of the Company TOTAL LIABILITIES AND EQUITY $ $ See the accompanying notes to the condensed consolidated financial statements. 4 EVER-GLORY INTERNATIONAL GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) NET SALES $ $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Selling expenses General and administrative expenses Total Operating Expenses INCOME FROM OPERATIONS OTHER (EXPENSES) INCOME Interest income Interest expense ) ) Change in fair value of derivative liability Other income Total Other (Expenses) Income ) INCOME BEFORE INCOME TAX EXPENSE INCOME TAX EXPENSE ) ) NET INCOME NET INCOME ATTRIBUTABLE TO THE NONCONTROLLING INTEREST - ) NET INCOME ATTRIBUTABLE TO THE COMPANY $ $ NET INCOME $ $ Foreign currency translation gain COMPREHENSIVE INCOME COMPREHENSIVE INCOME ATTRIBUTABLE TO THE NONCONTROLLING INTEREST - COMPREHENSIVE INCOME ATTRIBUTABLE TO THE COMPANY $ $ NET INCOME PER SHARE Attributable to the Company's common stockholders Basic $ $ Diluted $ $ Weighted average number of shares outstanding Basic Diluted See the accompanying notes to the condensed consolidated financial statements. 5 EVER-GLORY INTERNATIONAL GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Change in fair value of derivative liability ) ) Deferred income tax ) Interest on loans from related party Stock-based compensation Changes in operating assets and liabilities Accounts receivable ) Accounts receivable - related parties ) - Inventories Value added tax receivable ) Other receivables and prepaid expenses ) Advances on inventory purchases ) ) Amounts due from related party ) Accounts payable ) ) Accounts payable and other payables- related parties Other payables and accrued liabilities ) ) Value added and other taxes payable ) Income tax payable Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from bank loans Repayment of bank loans ) ) Repayment of long term loan from related party ) Net cash provided by (used in) financing activities ) EFFECT OF EXCHANGE RATE CHANGES ON CASH NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ $ Income taxes $ $ See the accompanying notes to the condensed consolidated financial statements. 6 EVER-GLORY INTERNATIONAL GROUP, INC. AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2011（UNAUDITED） NOTE 1 BASIS OF PRESENTATION Ever-Glory International Group, Inc. (the “Company”), together with its subsidiaries, is an apparel manufacturer, supplier and retailer in China, with a wholesale segment and a retail segment. The Company’s wholesale business consists of recognized brands for department and specialty stores located in China, Europe, Japan and the United States. The Company’s retail business consists of flagship stores and store-in-stores for the Company’s own-brand products. The Company’s wholesale operations are provided primarily through the Company’s wholly-owned PRC subsidiaries, Goldenway Nanjing Garments Co. Ltd. (“Goldenway”), Nanjing Catch-Luck Garments Co. Ltd. (“Catch-Luck”), Nanjing New-Tailun Garments Co. Ltd (“New-Tailun”) and Ever-Glory International Group Apparel Inc.(“Ever-Glory Apparel”), and the Company’s wholly-owned Samoa subsidiary, Ever-Glory International Group (HK) Ltd. (“Ever-Glory HK”).The Company’s retail operations are provided through its wholly- owned subsidiary, Shanghai LA GO GO Fashion Company Limited (“LA GO GO”). In the opinion of management, the accompanying unaudited condensed consolidated financial statements of Ever-Glory International Group, Inc. and its subsidiaries contain all adjustments, consisting of normal recurring adjustments, considered necessary for a fair presentation of the condensed consolidated balance sheet as of March 31, 2011, the condensed consolidated statements of income and comprehensive incomefor the three months ended March 31, 2011 and 2010, and the condensed consolidated statements of cash flows for the three months ended March 31, 2011 and 2010. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and the instructions to Rule10-01 of Regulation S-X of the Securities and Exchange Commission (the “SEC”). Accordingly, they have been condensed and do not include all of the information and footnotes required by GAAP for complete financial statements. Wholesale revenues are generally higher in the third and fourth fiscal quarters, while retail revenues are generally higher in the first and fourth fiscal quarters. The results of operations for the three months ended March 31, 2011 are not necessarily indicative of the results of operations to be expected for the full fiscal year. These financial statements should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. NOTE 2 SIGNIFICANT ACCOUNTING POLICIES Financial Instruments Management has estimated that the carrying amounts of non-related party financial instruments approximate their fair values due to their short-term maturities. The fair value of amounts due from (to) related parties is not practicable to estimate due to the related party nature of the underlying transactions. Fair Value Accounting Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures”,establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level1 measurements) and the lowest priority to unobservable inputs (Level3 measurements). The three levels of the fair value hierarchy under ASC 820 are described below: Level1 Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; Level2 Quoted prices in markets that are not active, or inputs that are observable, either directly or indirectly, for substantially the full term of the asset or liability; Level3 Prices or valuation techniques that require inputs that are both significant to the fair value measurement and unobservable (supported by little or no market activity). 7 At March 31, 2011, the Company’s financial assets (all Level 1) consist of cash placed with financial institutions that management considers to be of a high quality. At March 31, 2011 and December 31, 2010, the Company has aderivative liability subject to recurringfair value measurements, with the change in fair value of recognized in earnings (see Note 5). Foreign Currency Translation and Other Comprehensive Income The reporting currency of the Company is the U.S. dollar. The functional currency of Ever-Glory, Perfect Dream and Ever-Glory HK is the U.S. dollar. The functional currency of Goldenway, New Tailun, Catch-luck, Ever-Glory Apparel and LA GO GO is the Chinese RMB. For subsidiaries whose functional currency is the RMB, all assets and liabilities were translated at the exchange rate on the balance sheet date; equity was translated at historical rates and items in the statement of income were translated at the average rate for the period. Translation adjustments resulting from this process are included in accumulated other comprehensive income. The resulting translation gains and losses that arise from exchange rate fluctuations on transactions denominated in a currency other than the functional currency are included in the results of operations as incurred. Items in the cash flow statement are translated at the average exchange rate for the period. NOTE 3 INVENTORIES Inventories at March 31, 2011 and December 31, 2010 consisted of the following: Raw materials $ $ Work-in-progress Finished goods Less: allowance for obsolete inventories ) ) Total inventories $ $ NOTE 4 BANK LOANS Bank loans represent amounts due to various banks and are generally due on demand or within one year. These loans can be renewed with the banks. Short term bank loans consisted of the following at March 31, 2011 and December 31, 2010: Bank March 31, 2011 December 31, 2010 Nanjing Bank $ $ Industrial and Commercial Bank of China Bank of Communications Bank of China - Bank of Everbright Bank of Shanghai Shanghai Pudong Development Bank $ $ On August 2, 2010, Goldenway entered into a two-year revolving line of credit agreement with Nanjing Bank, which allows the Company to borrow up to approximately $7.58 million (RMB50 million). As of March 31, 2011, under this agreement, the Company had borrowed approximately $4.58 million (RMB30 million) with annual interest rates ranging from 6.15% to 6.44%, and due on various dates through August 2011.These borrowings were guaranteed by Jiangsu Ever-Glory, an entity controlled by Mr. Kang, the Company’s Chairman and Chief Executive Officer. These borrowings are also collateralized by the Company’s property and equipment. On March 11, 2010, Ever-Glory Apparel entered into a one-year line of credit agreement for approximately $7.5 million (RMB50 million) with Nanjing Bank. On April 7, 2011, the agreement was extended until April 6, 2012. As of March 31, 2011, $1.21 million of bank loans outstanding under this agreement, with an annual interest rate of 3.7%, were collateralized by approximately $1.34 million of accounts receivable from wholesale customers, and are to be repaid upon receipt of payments from customers. These loans were paid in full in April 2011. In addition, $0.92 million of bank loans outstanding under this agreement with an interest rate of 5.88% per annum and due in July 2011, are guaranteed by Jiangsu Ever-Glory and Goldenway. Approximately $5.37 million was unused and available. 8 As of March 31, 2011, Ever-Glory Apparel had borrowed $1.37 million (RMB9 million) from the Industrial and Commercial Bank of China with an annual interest rate of 5.60% , and due on various dates through June 2011. The loan is guaranteed by Jiangsu Ever-Glory. As of March 31, 2011, Ever-Glory Apparel had borrowed $1.65 million from the Bank of Communications which was guaranteed by Jiangsu Ever-Glory and Mr. Kang, and collateralized by approximately $2.06 million of accounts receivable from wholesale customers. Approximately $1.07 million bears interest rate at 3.30% per annum and was repaid in April 2011. Approximately $0.58 million bears interest at 4.01% per annum and is due in May 2011. As of March 31, 2011, Ever-Glory Apparel had borrowed $1.46 million from the Bank of China with annual interest rates ranging from 3.20% to 3.49%. The loan was guaranteed by Jiangsu Ever-Glory and Mr. Kang, and collateralized by approximately $1.63 million of accounts receivable from wholesale customers. These borrowings were paid in full in April 2011. As of March 31, 2011, Ever-Glory Apparel had borrowed $1.5 million from the Bank of Everbright with annual interest rates ranging from 5.11% to 5.31%. These loans are guaranteed by Jiangsu Ever-Glory and Mr. Kang, and collateralized by approximately $1.88 million of accounts receivable from wholesale customers. These borrowings are due in May 2011. As of March 31, 2011, LA GO GO had borrowed $0.27 million (RMB 1.8 million) from the Bank of Shanghai with an annual interest rate of 5.35%. This loan was guaranteed by a third party and repaid in April 2011. As of March 31, 2011, Ever-Glory Apparel had borrowed $0.47 million from Shanghai Pudong Development Bank with an annual interest rate of 3.5%. The loan is guaranteed by Goldenway, and collateralized by approximately $0.58 million of accounts receivable from wholesale customers. This loan is due in June 2011. On January 4, 2011, Goldenway finalized a new one-year line of credit agreement for approximately $6.1 million (RMB40 million) with Shanghai Pudong Development Bank. As of March 31, 2011, $6.1 million (RMB40 million) of bank loans, outstanding under this agreement, with an annual interest rate of 5.56%, are collateralized by certain properties and land use rights of Goldenway. These loans are due in December 2011. Total interest expense on bank loans for the three months ended March 31, 2011 and 2010 amounted to $261,271 and $92,774, respectively. NOTE 5 DERIVATIVE WARRANT LIABILITY The Company has warrants outstanding that require liability classification because of certain provisions that may result in an adjustment to their exercise price. The liability has been adjusted to fair value as of March 31, 2011 and 2010, resulting in a decrease in the liability and increase in other income of $195,800 and $84,519 for the three months ended March 31, 2011 and 2010, respectively. NOTE 6 INCOME TAX Pre-tax income for the three months ended March 31, 2011 and 2010 was taxable in the following jurisdictions: PRC $ $ Others $ $ The Company’s operating subsidiaries are governed by the Income Tax Law of the PRC concerning Foreign Investment Enterprises and Foreign Enterprises and various local income tax laws (“the Income Tax Laws”). Below is a summary of the income tax rates for each of our PRC subsidiaries in 2010 and 2011. Goldenway New-Tailun Catch-Luck LA GO GO Ever-Glory Apparel 25.0 % 12.5 % 12.5 % 25.0 % 25.0 % 25.0 % 25.0 % 25.0 % 25.0 % 25.0 % 9 Perfect Dream was incorporated in the British Virgin Islands on July 1, 2004, and has noliabilities for income tax. Ever-Glory HK was incorporated in Samoa on September 15, 2009, and has no liabilities forincome tax. The following table reconciles the PRC statutory rates to the Company’s effective tax rate for the three months ended March 31, 2011 and 2010: PRC Statutory Rate % % Non-taxable items ) ) Income tax exemption ) ) Income tax allowance ) ) Effective income tax rate % % Income tax expense for the three months ended March 31, 2011 and 2010 is as follows: Current $ $ Deferred Income tax expense $ $ NOTE 7 EARNINGS PER SHARE The following demonstrates the calculation for earnings per share for the three months ended March 31, 2011 and 2010: Net income $ $ Weighted average number of common shares – Basic Effect of dilutive securities: Warrants - Weighted average number of common shares – Diluted Earnings per share – basic $ $ Earnings per share – diluted $ $ Included in basic earnings per share at March 31, 2010 are 1,153,846 shares that were issued in May 2010 in conjunction with the Company's 2006 acquisition of Catch-Luck. The shares were issued as a result of Catch-Luck's achievement of earnings targets in 2009. For the three months ended March 31, 2011, the Company excluded 840,454 warrants outstanding from diluted earnings per share because the exercise price of $3.20 exceeded the average trading price of $2.15 making these warrants anti-dilutive. For the three months ended March 31, 2010, the Company included 913,182 warrants outstanding in diluted earnings per share because the average trading price of $3.96 exceeded the exercise price of $3.20 making these warrants dilutive. 10 NOTE 8 STOCKHOLDERS’ EQUITY On February 2, 2011, the Company issued 4,711 shares of common stock to the Company’s three independent directors as compensation for their services in the third and fourth quarters of 2010. The shares were valued at $2.14 per share,which wasthe average market price of the common stock for the five days before the grant date. NOTE 9 RELATED PARTY TRANSACTIONS Mr. Kang is the Company’s Chairman and Chief Executive Officer. Ever-Glory Hong Kong is the Company’s major shareholder. Mr. Xiaodong Yan is Ever-Glory Hong Kong’s shareholder. All transactions associated with the following companies controlled by Mr. Kang or Mr. Yan are considered to be related party transactions, and it is possible that the terms of these transactions may not be the same as those that would result from transanctions among unrelated parties. All related party outstanding balances are short-term in nature and are expected to be settled in cash. Other income from Related Parties Included in other income for the three months ended March 31, 2011 is rent revenue from entities controlled by Mr Kang under operating lease agreements with various terms through 2015 as follows: EsCeLav $ Nanjing Eight-One-Five Hi-tech (M&E) Co.,Ltd. Jiangsu Heng-rui Total $ Purchases from, and Sub-contracts with Related Parties In connection with the Company’s tax planning strategies relating to VAT, raw materials are sourced by the Company in the PRC and shipped to related partycontract manufacturers in Vietnam and Cambodia. The raw materials were originally purchased by the Company, and, through a series of transactions, weresold at cost to, and repurchased at cost from, Jiangsu Ever-Glory. These transactions amounted to approximately $1.1 million (RMB7.5 million) and $1.3 million (RMB9.0 million) during the three monthsended March 31, 2011 and 2010, respectively, and have been netted against each other for financial reporting purposes. The Company purchased raw materials from Nanjing Knitting totaling $110,945 and $339,234 during the three months ended March 31, 2011 and 2010, respectively. In addition, the Company sub-contracted certain manufacturing work to related companies totaling $1,530,418 and $1,197,775 for the three months ended March 31, 2011 and 2010, respectively. The Company provided raw materials to the sub-contractors and was charged a fixed fee for labor provided by the sub-contractors. Sub-contracts with related parties included in cost of sales for the three months ended March 31, 2011 and 2010 are as follows: Nanjing High-Tech $ $ Nanjing Ever-Kyowa Ever-Glory Vietnam Ever-Glory Cambodia EsC'eLav - Jiangsu Ever-Glory - Total $ $ Accounts Payable – Related Parties The Company purchases raw materials from and subcontracts some of its production to related parties. Accounts payable to related parties at March 31, 2011 and December 31, 2010 are as follows: Nanjing Knitting $ $ Nanjing Ever-Kyowa Ever-Glory Vietnam Ever-Glory Cambodia EsC'eLav - Total $ $ 11 Amounts Due From Related Party The amounts due from related parties at March 31, 2011 and December 31, 2010 are as follows: Nanjing Eight-One-Five Hi-tech (M&E) Co.,Ltd. $ $ - Jiangsu Ever-Glory Total $ $ Jiangsu Ever-Glory International Group Corp.(“Jiangsu Ever-Glory”) is an entity engaged in importing/exporting, apparel-manufacture, real-estate development, car sales and other activities. Jiangsu Ever-Glory is controlled by the Company’s Chief Executive Officer. Because of restrictions on its ability to directly import and export products, the Company utilizes Jiangsu Ever-Glory as its agent to assist the Company with its import and export transactions and its international transportation projects. Import transactions primarily consist of purchases of raw materials and accessories designated by the Company’s customers for use in garment manufacture. Export transactions consist of the Company’s sales to foreign markets such as Japan, Europe and the United States. As the Company’s agent, Jiangsu Ever-Glory’s responsibilities include managing customs, inspection, transportation, insurance and collections on behalf of the Company. Jiangsu Ever-Glory also manages transactions denominated in currencies other than the Chinese RMB at rates of exchange agreed between the Company and Jiangsu Ever-Glory and based upon rates of exchange quoted by the People’s Bank of China. In return for these services, Jiangsu Ever-Glory charged the Company a fee of approximately 3% of export sales which produce in China and 1% of export sales which produce in overseas. For import transactions, the Company may make advance payments, through Jiangsu Ever-Glory, for the raw material purchases, or Jiangsu Ever-Glory may make advance payments on the Company’s behalf. For export transactions, accounts receivable for export sales are remitted by the Company’s customers through Jiangsu Ever-Glory, who forwards the payments to the Company. The Company and Jiangsu Ever-Glory have agreed that balances from import and export transactions may be offset. Amounts due to (from) Jiangsu Ever-Glory are typically settled within 60-90 days. Interest of 0.5% is charged on net amounts due at each month end. Interest income for the three months ended March 31, 2011 and 2010 was $19,116 and $66,419, respectively. Following is a summary of import and export transactions for the three months ended March 31, 2011: Accounts Receivable Accounts Payable Net As of January 1, 2011 $ $ $ Sales $ Payments Received/Made $ $ As of March 31,2011 $ $ $ Approximately61.9% of the receivable balance at March 31, 2011 was settled by May 9, 2011. Loan from Related Party As of March 31, 2011 and December 31, 2010 the Company owed $899,772 and $999,811, respectively to Blue Power Holdings Limited, a company controlled by the Company’s Chief Executive Officer. Interest is charged at 6% per annum on the amounts due. For the three months ended March 31, 2011 and 2010, the Company incurred interest expense of $909 and $26,265, respectively. The accrued interest is included in the carrying amount of the loans in the accompanying balance sheets. The loans were paid in full in April 2011. NOTE 10 CONCENTRATIONS AND RISKS The Company extends unsecured credit to its customers in the normal course of business and generally does not require collateral. As a result, management performs ongoing credit evaluations, and the Company maintains an allowance for potential credit losses based upon its loss history and its aging analysis. Based on management’s assessment of the amount of probable credit losses, if any,in existing accounts receivable, management has concluded that no allowance for doubtful accounts is necessary at March 31, 2011 and December 31, 2010.Management reviews the allowance for doubtful accounts each reporting period based on a detailed analysis of accounts receivable. In the analysis, management primarily considers the age of the customer’s receivable and also considers the credit worthiness of the customer, the economic conditions of the customer’s industry, and general economic conditions and trends, among other factors. If any of these factors change, the Company may also change its original estimates, which could impact the level of the Company’s future allowance for doubtful accounts.If judgments regarding the collectability of accounts receivables are incorrect, adjustments to the allowance may be required, which would reduce profitability. 12 For the three-month period ended March 31, 2011, the Company had two wholesale customers that represented approximately 19% and 16% of the Company’s revenues.For the three-month period ended March 31, 2010, the Company had two wholesale customers that represented approximately 22% and 11% of the Company’s revenues. For the wholesale business, the Company did not rely on any raw material suppliers during the three months ended March 31, 2011 while during the three months ended March 31, 2010 the Company relied on one supplier who represented approximately 10% of raw material purchases. For the retail business, the Company relied on two material suppliers that represented approximately 11% each of material purchases, during the three months ended March 31, 2011, while during the three months ended March 31, 2010the Company did not rely on any material suppliers. For the wholesale business, during the three months ended March 31, 2011, the Company relied on one manufacturer for 11% of purchased finished goods, while during the three months ended March 31, 2010, the Company relied on two manufacturers for 19% and 10% of purchased finished goods. For the retail business, the Company relied on one supplier that represented approximately 11% of purchased finished goods during the three months ended March 31, 2011, while during the three months ended March 31, 2010the Company did not rely on any supplier of purchased finished goods. The Company’s revenues for the three months ended March 31, 2011 and 2010 were earned in the following geographic areas: The People’s Republic of China $ $ Germany Europe-Other Japan United States Total $ $ NOTE 11 SEGMENTS The Company reports financial and operating information in the following two segments: (a)Wholesale segment (b)Retail segment 13 The Company also provides general corporate services to its segments and these costs are reported as "corporate and others”: Wholesale segment Retail segment Corporate and others Total March 31,2011 Segment profit or loss: Net revenue from external customers $ $ $
